ORDER
PER CURIAM.
Richard Pullen (Driver) appeals from the judgment of the trial court finding Driver was arrested on probable cause to believe he was driving while intoxicated, and that Driver refused the chemical test for alcohol after having been properly informed of the consequences of doing so. Pursuant to Section 577.041 RSMo 2000, Driver’s license was revoked for a period of one year.
We have reviewed the briefs of the parties, the legal file, and the record on appeal, and find the claims of error to be without merit. No error of law appears. An extended opinion would have no prece-dential value. We affirm the judgment pursuant to Rule 84.16(b).
*522The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).